department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date cc pa dpl b01 gl-147628-01 uilc internal_revenue_service national_office chief_counsel_advice memorandum for associate area_counsel sb_se cc sb pnx from chief branch disclosure and privacy law s david l fish cc pa dpl b01 subject bankruptcy disclosure questions this chief_counsel_advice responds to your inquiry dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent you requested advice regarding potential disclosure problems pertaining to typical recurring issues and problems relating to bankruptcy matters rather than to any particular taxpayers you posed eight scenarios in this regard which we address in turn we need additional information with regard to one part of scenario and will issue a supplemental response shortly scenario in most chapter bankruptcy cases the debtor’s attorney is not involved in the determination of dischargeable debts generally the court orders that all dischargeable debts are discharged and individual creditors are left to make their own determination as to whether debts owed to them have been discharged after the bankruptcy court case has been closed the internal_revenue_service irs will often receive an inquiry from the debtor’s attorney seeking information as to which tax debts have been discharged may the irs disclose the information sought after the bankruptcy case has been closed response to scenario since the information sought constitutes confidential return_information under sec_6103 as return_information is defined in sec_6103 there must be a statutory exception to the confidentiality requirement in order to disclose return_information to the debtor’s attorney at any point in time in this case there are two possibilities the first is sec_6103 which authorizes disclosures of return_information to a taxpayer’s attorney usually this section contemplates execution of a power_of_attorney generally cc pa dpl b01 gl-147628-01 on irs form_2848 however where an attorney has entered a notice of appearance in bankruptcy court on behalf of a taxpayer-debtor or has filed a petition on behalf of a taxpayer-debtor this is the functional equivalent of a power_of_attorney and the irs may disclose return_information to the debtor’s attorney on this basis the second possibility is sec_6103 which permits disclosures in a tax_administration proceeding not every bankruptcy proceeding is a tax_administration proceeding when there is a tax issue as for example when the irs is listed by the petitioner as a creditor or where the irs has filed a proof_of_claim of indebtedness then the bankruptcy proceeding is also a tax_administration proceeding under this scenario however the bankruptcy case has been closed as such there is no current bankruptcy case nor any_tax administration proceeding due to the fact that the proceeding has ended the notice of appearance of the debtor’s attorney no longer serves as the functional equivalent of a power_of_attorney for the same reasons even if the bankruptcy case had been considered a tax_administration proceeding there is no longer any proceeding in which to make disclosures therefore irs should have on file either a power_of_attorney pursuant to sec_6103 or a consent for example on irs form pursuant to sec_6103 in order to be authorized to disclose return_information to the person who was the debtor’s attorney during the bankruptcy proceeding scenario in chapter bankruptcy cases the irs often receives inquiries from the trustees as to whether tax debts have been discharged the inquiries are often received after an order of discharge has been issued but before the court case has been closed a may the irs disclose the information sought b if the inquiries are received after the court case is closed may the irs disclose the information sought response to scenario if the debtor is an individual then sec_1398 applies and in turn sec_6103 authorizes the disclosure of returns and by application of sec_6103 the return_information of the taxable_year in which the case is commenced and of any preceding_taxable_year to the trustee insofar as the trustee is acting as trustee in an open case we need more information and will issue a supplemental response with regard to case sec_1 sec_6103 permits disclosures in a proceeding pertaining to tax_administration the disclosure of returns under sec_6103 - requires a written request the disclosure of return_information under sec_6103 does not require a written request cc pa dpl b01 gl-147628-01 that are closed if the debtor is not an individual then sec_1398 does not apply and sec_6103 does not apply if there is a trustee appointed in a non- individual chapter or case then sec_6103 applies and the irs may disclose returns and by application of sec_6103 return_information of the current and prior years to the trustee but only if the trustee has a material interest which will be affected by the information to be disclosed - as when the trustee is responsible for the filing of returns and for the payment of taxes scenario most chapter and chapter trustees have a staff of employees who actually do the casework some chapter trustees have a staff of or more caseworkers and or staff attorneys trustees may handle thousands of cases and may be personally involved in only a few of the cases the caseworkers and staff attorneys frequently call us to request or confirm information regarding tax debts the information sought may be for either pre-petition or post-petition year sec_3 in cases where a plan has given the trustee some right regarding post-petition refunds if return_information is disclosable directly to the chapter and chapter trustees may the irs disclose the same information to the trustees’ caseworkers and staff attorneys response to scenario when disclosure of returns and return_information to a trustee is authorized there is no automatic authority to disclose the return_information to the trustee’s staff be they caseworkers or staff attorneys however pursuant to sec_301 c - 1t e a trustee who is authorized to receive returns and return_information from the irs may consent to the disclosure of returns and return_information to third parties permissible designees for this purpose could include individual attorneys on the trustee’s staff or could include anyone in the trustee’s office depending on the trustee’s preference see sec_301_6103_c_-1t e permissible designees for non-tax administration purposes such a consent must be in a separate written document meeting the requirements of sec_301_6103_c_-1t b irs form_8821 has been designed for this purpose where as evidenced by the facts and circumstances the disclosure is for assisting the trustee in resolving a tax matter then a consent to third parties may be either written or oral pursuant to sec_301_6103_c_-1t c and the requirements for these types of consents are somewhat less stringent if the underlying facts justify an oral consent it would be prudent to document such consent in the file note that in individual chapter and cases the disclosure of returns and return_information to trustees under sec_6103 is only permitted for the year the petition is filed and prior years returns and return_information regarding post-petition years is not permitted cc pa dpl b01 gl-147628-01 scenario this pertains to all chapters of the bankruptcy code irs frequently receives inquiries from staff members working for debtors’ attorneys the inquiries relate to such matters as the status of return processing nature of tax_liability the reason for classifying a tax debt in a particular way on a claim how the value of a secured interest was determined lien priorities etc such inquiries clarify issues prevent the unnecessary filing of motions and other legal proceedings reduce administrative time and allow rapid corrections of errors that might otherwise result in appropriate dismissals of claims of indebtedness in most cases irs employees must research issues and later respond to inquiries a may irs leave a message with debtors’ attorneys’ secretaries clerks and staff attorneys b may irs leave voicemail and answering machine messages that respond to the original inquiries response to scenario when disclosure of returns and return_information to an attorney under a power_of_attorney is authorized pursuant to sec_6103 there is no automatic authority for the irs to disclose the return_information to the attorney’s staff the power to substitute another representative to delegate authority to another representative or to execute sec_6103 consents to disclose to third parties must be specifically authorized in the power_of_attorney see form_2848 rev sec_301_6103_c_-1t e in order to disclose to the staff of the debtor’s attorney that debtor’s attorney must have been specifically delegated one of the authorities noted above and must also have exercised that authority ie the debtor’s attorney must have been given redelegation or disclosure consent authority and must also execute a form_2848 or sec_6103 consent to disclose to his her staff absent authority to disclose returns and return_information to an attorney’s associates or an attorney’s secretary the irs may not disclose return_information for the purpose of leaving a message for an attorney if irs has the authority to disclose return_information to a person as described above under defined circumstances the irs may leave return_information for that person on an individual voice mail box or answering machine of that person only the irs is promulgating guidance for_the_use_of answering machines for publication in sec_11 dollar_figure of the internal_revenue_manual under sec_6103 disclosures are only authorized in a tax_administration proceeding such disclosures would not include leaving messages with an attorney’s secretary or office staff scenario cc pa dpl b01 gl-147628-01 in this district the irs automatically receives notice of all chapter bankruptcy petitions irs would like to provide the chapter trustees with an informal notice of the identification of the case and the debtor a list of the relevant taxpayer identification numbers and a list of all tax periods for which there is unpaid tax but not dollar amounts of the unpaid tax years for which no returns have been filed or when appropriate indications that there are no tax_liabilities for the tax periods the purpose of providing this notice would be to insure that the trustee knows that the irs has reviewed the case and to provide an indication of whether the irs would be filing a proof_of_claim of indebtedness may the irs make these initial sua sponte disclosures even before the irs is listed as a creditor and before the irs has filed a proof_of_claim response to scenario a chapter trustee is not a trustee for the purposes of sec_6103 or and is not entitled to received confidential return_information under those provisions see generally chapter disclosure of returns and return_information in bankruptcy cases disclosure litigation reference book document rev http www irs ustreas gov pub irs-utl doc8448-rev4-2000 pdf the authority to make so-called investigative disclosures sec_6103 does not apply to this scenario because such authority is only for the purpose of obtaining information when the irs needs to obtain information for among other things tax collection activity sec_6103 permits the disclosure of return_information but not returns to the minimum extent necessary in order to obtain needed information that is not otherwise reasonably available since the purpose of the disclosures in this scenario is to provide information rather than to obtain information sec_6103 does not apply in short there is no authority to make these disclosures prior to the bankruptcy proceeding being established as a tax_administration proceeding scenario the irs has up to days from the date of a chapter bankruptcy petition within which to file a proof_of_claim of indebtedness with the court irs sends a copy of the proof_of_claim to the trustee which permits the trustee to determine whether funding of a proposed plan is adequate if the funding is insufficient the trustee blocks confirmation of the plan in order to enforce the requirements of the bankruptcy code while the chapter trustee’s duties may vary somewhat from court to court the duties of the trustee as defined in u s c and are significant and indicate the extent of the chapter trustees’ interest in and responsibility for the cases many plans require future filing of tax returns and payment of taxes and confer upon the chapter trustee the power to move for dismissal if those requirements are not met these requirements may be for periods for which the filing of post-petition claims under u s c is not appropriate oftentimes the chapter trustee will contact irs and inquire whether post-petition returns required by the plan have cc pa dpl b01 gl-147628-01 been filed and whether the debtor has made post-petition tax_payments as required by the plan may the irs make such disclosures response to scenario since a chapter trustee is not a trustee for the purposes of sec_6103 see response to scenario above a disclosure of returns or return_information may be made only pursuant to sec_6103 if and to the extent that the bankruptcy case is a tax_administration proceeding a bankruptcy proceeding is a tax_administration proceeding only with respect to the particular taxes that are at issue in the proceeding generally or at least initially pre-petition taxes post-petition taxes may be placed at issue by the irs by filing a claim under u s c or by filing a motion to convert or dismiss the proceeding by reason of failure to pay post-petition taxes the requirement in the plan to file post-petition tax returns and pay post-petition taxes does not automatically make the chapter case a tax_administration proceeding with respect to those post-petition taxes should the irs initiate one of the actions noted above with respect to post-petition taxes the bankruptcy case will become a tax_administration proceeding with respect to those taxes and disclosures in the proceeding would be permitted pertaining to those taxes if this is not feasible in those cases where post-petition non-compliance may be anticipated the trustee can ask the debtor to execute a sec_6103 consent scenario in a chapter proceeding irs has up until days from the filing of the petition within which to file a proof_of_claim of indebtedness yet the plan can be confirmed and payments start in as little a sec_45 days from the filing of the petition thus the trustee needs indebtedness information from the service as soon as possible after the irs files a proof_of_claim of indebtedness the trustee may need to either get the debtor to modify the plan or to get the petition dismissed assuming that the chapter trustee collects all chapter payments from the debtor makes distributions to creditors in accordance with the plan and makes a final accounting of the monies to the court a number of chapter plans contain language similar to the following trustee may file to dismiss this case if the debtor incurs post-petition debts without the written consent of the trustee and if debtor fails to keep payment of such obligations current assuming that the filing of a proof_of_claim of indebtedness is not appropriate does this language permit the irs to notify the chapter trustee when the debtor incurs a post- petition liability response to scenario cc pa dpl b01 gl-147628-01 our response is the same as for scenario above if this is a recurring problem the solution is to seek during the bankruptcy proceeding the debtor’s consent to disclose such returns and return_information for the period of the chapter plan as a condition of approval of the plan scenario pursuant to u s c a governmental entities may file certain post-petition claims for taxes that become payable while the case is pending irs often wants to investigate the feasibility of filing such post-petition claims prior to filing a claim but it is almost impossible to conduct such an investigation without having a discussion with the chapter trustee that would necessitate the disclosure of return_information concerning the post-petition years actually filing such a claim could render a plan unfeasible or cause a trustee to move to dismiss a petition apparently it would be additionally burdensome to first file a claim then discuss the claim with the trustee then withdraw the claim if necessary a may the irs make such disclosures of return_information to the chapter trustee prior to actually filing a claim of indebtedness b may the irs disclose such return_information to the debtor’s attorney because the attorney may have no present knowledge of a liability but may need to know of the liability in order to decide whether the debt should be within the bankruptcy making it information the attorney is entitled to receive or kept out of the bankruptcy making it information the attorney is not entitled to receive absent a consent from the debtor response to scenario our response as to disclosures to the trustee is the same as our response to scenarios and above as to the debtor’s attorney returns and return_information of the debtor may be disclosed to the debtor’s attorneys for tax periods covered by a power_of_attorney or for tax periods and matters that are at issue in a tax_administration proceeding minimum disclosures of return_information pursuant to sec_6103 may be made for the purpose of obtaining needed information that is not otherwise reasonably available however the discussion that is contemplated by this scenario does not appear to be consistent with the limited disclosures permitted by sec_6103 if possible the service should discuss and develop with the chapter trustee generalized criteria for dealing with these cases if there is additional factual data that the service needs in deciding whether to file a proof_of_claim in a particular case it can be obtained from the debtor the debtor’s attorney or the trustee under sec_6103 cc pa dpl b01 gl-147628-01 in the past we have advised that if disclosures to the standing chapter trustee are desirable that legislative changes should be sought detailing what information should be disclosed and the need for such disclosures please call me at if you have any further questions in this regard we also note that the bankruptcy reform bill which has been pending for some time may have permitted some limited disclosure regarding prepetition fact of filing in chapter cases this limited additional disclosure would not appear to be of assistance in any of the scenarios described above
